Citation Nr: 0809598	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1975 to February 
1976.  He was born in May 1956.

This appeal was initially brought to the Board of Veterans 
Appeals (Board) from action taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in June 1999.

The veteran provided testimony at a hearing at the VARO in 
October 2002; a transcript is of record.

In November 2003, the Board held that new and material 
evidence had been submitted to reopen a prior final denial of 
claim, and to that extent the appeal was allowed.  The case 
was remanded for consideration on the substantive merits, to 
include VA examination.  When the case was returned to the 
Board, it was referred for an independent medical expert 
opinion, which is now of record.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has an acquired 
psychiatric disability of service origin.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may in-service incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 &West Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In a decision issued in November 2003, the Board reopened the 
veteran's claim and remanded the matter for readjudication.  
The remand discussed what was required to support his claim.  
In April 2004, the RO also sent the veteran a VCAA 
evidentiary development letter informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  He 
was advised that it was his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
And additional evidence was obtained by VA as well.  He 
responded in September 2004.  Another duty-to-assist letter 
was sent to him in December 2004 informing him of a new VA 
examination.  After the examination was conducted, another 
letter was sent asking him for private treatment records.  He 
responded with correspondence in March 2007 which reiterated 
his earlier claims.  Since then, additional clinical data 
have been received and the medical expert opinion has been 
solicited and received, and all are now of record.

The Board finds that the content of the letters provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the SSOC reiterated the 
applicable regulations, explained the basis for the RO's 
action, and provided him with an additional period in which 
to submit more evidence.  

He has also been provided with adequate information 
explaining the Court's decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) as to how potential downstream issues in 
claims for compensation, such as disability rating and 
effective date, are determined.  More detailed data is 
unnecessary, given the nature of the action taken herein.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  As recently as 
February 2008, the veteran submitted additional medical 
evidence which is now of record. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)). The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90. However, the 
VA General Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, but must, where 
necessary, refer to competent medical authority.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's responsibility 
to assess the credibility, and therefore the probative value 
of the evidence of record in its entirety.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that, in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  When 
the history reported by the veteran on examination is not 
contradicted by the record; therefore, the examiner's opinion 
is competent evidence. Kowalski, supra; Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the 
Board rejects the statements of the veteran).  With further 
respect to medical opinions, in general, an opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  The Board is 
not bound to accept medical opinions which are based on a 
history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

In essence, the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  An opinion absent 
supportive rationale is speculative and inadequate.  The 
Court has indeed indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999). 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

The service medical records (SMRs) are devoid of any evidence 
of mental health problems other than a single notation for 
May 20, 1975, when the veteran was purportedly "nervous" 
and was prescribed Mellaril, 25 mgs., three times a day, for 
six days.  He was returned to full duty that same date.  The 
separation examination showed no findings of psychiatric 
problems or complaints.

The veteran filed his initial claim in 1978.  In 1979, the 
Social Security Administration (SSA) found him to be 
disabled, commencing from two years and some six months after 
service.

The veteran claimed that he had been seen by one physician 
soon after service separation who had prescribed Valium for 
the veteran's nervousness.  He said that another physician 
had recommended that he seek psychiatric care at the time but 
he had failed to do so.  

On a VA psychiatric evaluation in August 1978, it was noted 
that the veteran had collected unemployment for two years and 
then worked after service in school security, a job he 
stopped because of some inward feeling of tension.  He said 
he had gone to a clinic and been prescribed Valium and 
Darvon. The examiner diagnosed anxiety reaction with an 
inadequate dependent personality disorder. 

In October 1978, a VA psychiatric evaluator diagnosed 
"borderline case" vs. latent schizophrenia.  Another in-
hospital evaluation diagnosed depressive neurosis and "rule 
out" schizophrenia.  The final diagnosis was eventually 
schizophrenia.

On VA examination in July 1979, he was felt to have 
schizophrenic reaction with depressive and paranoid features 
as well as "addiction (a history of marijuana use) factor".  
After his security job he said he had been in a vocational 
educational training program.  There was noted to be 
deterioration in his condition.  On hospitalizations in 1979, 
the diagnosis was schizophrenia, chronic, undifferentiated 
type.

Statements have been submitted from individuals who had known 
the veteran, and vouched for his having been normal prior to 
service and his having mental problems since then.

VA hospital reports from 1983-1984 noted he had bouts of 
aggressiveness.  He gave a history of not taking medications 
but drinking alcohol and using marijuana, cocaine, 
"sunshine", heroin, and LSD, although he denied being 
dependent thereon.  Diagnoses were schizophrenia and mixed 
substance abuse (Axis I) and personality disorder (Axis II).

One private physician inaccurately reported in 2001 that the 
veteran had been given SSA pension in "June or July 1977" 
for nervousness which started in service.  

Private treatment records and reports refer to the veteran's 
care since 1978 for mental health problems variously 
diagnosed as anxiety, schizophrenia and, "drug related".

Some VA clinical evaluators have opined that the veteran's 
nervousness started in service and deteriorated since then; 
several cite the prescription of Mellaril in service to 
support that conclusion.  The most recent of these statements 
was dated in February 2008 and is in the file, along with all 
of the others.

In order to assess the various opinions and conflicting 
statements, the Board forwarded the case to an independent 
psychiatric medical expert for an opinion.  The opinion, 
dated in December 2007, is as follows, in pertinent part:

1.  Based on the rather nonspecific 
descriptions of [the veteran's] 
presenting complaints and lack of 
discussion of duration of the episodes, I 
believe the most appropriate Axis I 
diagnoses would be psychosis, NOS 
[nototherwise specified], mood disorder, 
NOS, and polysubstance dependence in full 
sustained remission.  As [the veteran] 
was apparently abusing drugs and alcohol 
both during his active duty and for 
several years thereafter, it is not 
possible to determine how much of his 
reported symptomatology was a result of, 
or exacerbated by, that abuse.  There 
also was not a comprehensive assessment 
of signs/symptoms of mania which would be 
necessary to differentiate a depressive 
disorder from a bipolar disorder.  Prior 
to 1989, the polysubstance abuse was 
apparently active, not in remission.

2.  It appears that [the veteran] first 
presented to the VA for help with signs 
and symptoms of depression and paranoia 
in 1978.  This is based upon the 
admission and discharge summaries in the 
chart.  He presented to an outpatient 
clinic once in 10/75, while on active 
duty with a complaint of "nervousness", 
was given a very short course (6 days) or 
a low dose of a major tranquilizer 
(Mellaril) and sent back to duty with no 
return appointment.  This presentation is 
not in any way definitive of psychosis or 
depression, but could be related to use 
and/or withdrawal from drugs or alcohol.  
Had psychosis and/or depression been 
suspected, the appropriate treatment 
would have probably included weekly 
return visits and significantly larger 
dose of Mellaril, if not hospitalization.

3.  I believe it is UNLIKELY [emphasis in 
original] that [the veteran]'s present 
psychiatric disability is causally 
related to service.  It is more likely 
that his feeling "nervous" was 
coincidental or related to substance 
abuse.  On his self-report of medical 
history and present health completed 
2/2/76 for his separation exam, he wrote 
"I feel good", and checked "no" to 
having had "nervous trouble of any 
sort".  Although in subsequent records 
he refers to things that happened in the 
military there is no discussion or 
description of what they were or how they 
affected him.  Based on the records I 
reviewed, I find no evidence for service 
connection.

In reaching an equitable and substantively supportable 
resolution of this case, the Board notes that it appears all 
of the feasibly available medical evidence is now in the 
file, and there are conflicting medical opinions of record.  
The veteran has presented written and oral statements, and 
these have been supported by at least one friend, to the 
effect that he was relatively mentally sound before service 
and has had ongoing deteriorating problems since then.  In 
general, this is undoubtedly true.  Nonetheless, this does 
not respond to the pivotal issue of whether an acquired 
psychiatric disorder started in service and/or was otherwise 
attributable thereto.  In that regard, the Board concludes in 
the negative.

We recognize the sincerity of the arguments advanced by the 
veteran that he has a chronic mental health problem which he 
believes is associated with service.  However, the resolution 
of issues which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As shown in the above discussion, 
psychiatric disorders are complex conditions which require 
specialized training for determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative weight to several medical 
opinions provided by the VA examiners, and the opinion of the 
independent medical expert in psychiatry, pursuant to the 
request by from Board.  These physicians reviewed the 
veteran's claims file, including his SMRs, and examined the 
veteran prior to rendering the opinion.  It is significant 
that there was an isolated in-service incident in which he 
was given a small and limited dose of Mellaril and 
immediately returned to duty.  That single incident has been 
argued by the veteran and those few speaking in his support 
as some sort of flash-point; however, the more reasoned 
medical evidence and opinion does not support that assertion.

The Board does recognize the recently submitted statement by 
a treating physician, and does not doubt the competence of 
that care-giver in significant part based on the history 
given by the veteran.  Nevertheless, it is our duty to 
determine the weight to be ascribed to the various 
evidentiary items in the record, and this brief statement 
does not reflect review of the voluminous medical evidence, 
nor does it provide any rationale for the essentially 
conclusionory opinion offered therein, that the veteran's 
current psychiatric problems are a result of service.  

And, while it is stated that SSA acknowledged his mental 
health problems in their determination in the late 1970's, 
and this is true, that was effective starting nearly three 
years after service, well beyond the presumptive period for a 
grant of service connection and without any association 
therewith.  In both instances, we thus find the thorough, 
detailed, and explanatory opinion in the report of the 
December 2007 to be of higher probative value.  

With all due respect for the veteran's belief in his claim, 
the documentary record shows no acquired psychiatric disorder 
at service separation in 1976, or until well into 1978.  And, 
there is no evidence to establish the presence of a disorder 
of service origin.  The gap of nearly three years between 
separation from service and the initial manifestation and 
diagnosis of any acquired psychiatric problem militates 
against a finding that the in-service prescription of 
Mellaril was pivotal, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  

It is unclear what impact the veteran's use of drugs may have 
had during this time; however, given pertinent regulations, 
their impact is irrelevant to the issue of his having an 
acquired psychiatric disability of service origin.  See 38 
C.F.R. § 3.303(b); see Maxson v. West, 12 Vet. App. 453 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for a lengthy period time after service.

The Board appreciates the sincere testimony of the veteran at 
his hearing.  We find, however, that the evidence 
preponderates against the claim for service connection for an 
acquired psychiatric disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


